      Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 1 of 8


 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                             DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                Case No. 3:18-cr-00012-HDM-WGC
 6                                              Case No. 3:20-cv-00360-HDM
                             Plaintiff,
 7        v.
                                                          ORDER
 8   JASON JEREMY OHM,
 9                           Defendant.
10
          Before the court is defendant Jason Jeremy Ohm’s motion to
11
     vacate pursuant to 28 U.S.C. § 2255 (ECF No. 28). The government
12
     has responded (ECF No. 30), and Ohm has replied (ECF No. 31).
13
          On January 31, 2018, Ohm was charged by way of indictment
14
     with one count of felon in possession of a firearm in violation of
15
     18 U.S.C. § 922(g). (ECF No. 1). Pursuant to an agreement, Ohm
16
     entered a plea of guilty to the charge. (ECF Nos. 16 & 18). The
17
     court thereafter sentenced Ohm to 57 months in prison. (ECF Nos.
18
     23 & 24).
19
          Section 922(g) prohibits the possession of a firearm by
20
     several categories of persons, including any person who has been
21
     convicted in any court of a crime punishable by a term of more
22
     than one year in prison. 18 U.S.C. § 922(g)(1). At the time of his
23
     conviction, Ohm had 2 prior felony convictions, including battery
24
     with a deadly weapon, for which he received a five-year sentence,
25
     and ex-felon in possession of a firearm, for which he received a
26
     sentence of twelve to thirty months. When Ohm was charged and
27
     entered his plea in this case, the government was not required to
28


                                          1
      Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 2 of 8


 1   prove that he knew he was a felon. United States v. Enslin, 327

 2   F.3d 788, 798 (9th Cir. 2003). But after Ohm was sentenced, the

 3   U.S. Supreme Court concluded that a defendant may be convicted

 4   under § 922(g) only if the government proves that the defendant

 5   “knew he belonged to the relevant category of persons barred from

 6   possessing a firearm.” Rehaif v. United States, 139 S. Ct. 2191,

 7   2200 (2019). On the basis of Rehaif and the government’s failure

 8   to charge his knowledge of status, Ohm now moves to vacate his

 9   conviction.

10        Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

11   vacate, set aside, or correct his sentence if: (1) the sentence

12   was imposed in violation of the Constitution or laws of the United

13   States; (2) the court was without jurisdiction to impose the

14   sentence; (3) the sentence was in excess of the maximum authorized

15   by law; or (4) the sentence is otherwise subject to collateral

16   attack. Id. § 2255(a).

17        Ohm argues that the omission of the Rehaif element from the

18   indictment violated his Fifth Amendment rights guaranteeing that

19   a grand jury find probable cause to support all the necessary

20   elements of the crime and to not be tried on a fatally defective

21   indictment and his Sixth Amendment rights to notice of the charges

22   and effective assistance of counsel. He also alleges that the

23   defective    indictment    deprived      the   court   of   jurisdiction.     The

24   government asserts that Ohm has waived his right to bring these

25   claims, that his claims are procedurally defaulted, and that the

26   government    is   not   required   to       prove   the   defendant   knew   his

27   possession of firearms was unlawful.

28


                                              2
         Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 3 of 8


 1          As part of his plea, Ohm “knowingly and expressly waive[d]

 2   all collateral challenges, including any claims under 28 U.S.C. §

 3   2255, to his conviction, sentence, and the procedure by which the

 4   Court adjudicated guilt and imposed sentence, except non-waivable

 5   claims of ineffective assistance of counsel.” (ECF No. 16 at 11).

 6   Such “[a]n unconditional guilty plea waives all non-jurisdictional

 7   defenses and cures all antecedent constitutional defects, allowing

 8   only an attack on the voluntary and intelligent character of the

 9   plea.” United States v. Brizan, 709 F.3d 864, 866–67 (9th Cir.

10   2013); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973);

11   United States v. Espinoza, 816 Fed. App’x 82, 85 (9th Cir. June 1,

12   2020)     (unpublished       disposition)    (unconditional     plea   waiver

13   precludes all Fifth and Sixth Amendment claims except to the extent

14   they contest the court’s jurisdiction or the voluntariness of the

15   plea). Thus, except to the extent Ohm attacks the jurisdiction of

16   the court and asserts deprivation of effective assistance of

17   counsel, 1 his claims are waived. 2

18          Ohm’s jurisdictional argument is without merit. The omission

19   of an element from the indictment does not affect the court’s

20   jurisdiction. United States v. Cotton, 535 U.S. 625, 630 (2002);

21   United States v. Ratigan, 351 F.3d 957, 962–63 (9th Cir. 2003);

22   see also United States v. Jackson, 2020 WL 7624842, at *1 (9th

23   Cir.    Dec.   22,   2020)    (unpublished   disposition)     (rejecting   the

24   defendant’s argument that omission of the Rehaif element deprived

25
     1   Ohm does not attack the voluntariness of his plea.
26
     2 The court agrees with the well-reasoned opinions of several
27   courts that none of the exceptions under Tollett to the collateral
     challenge waiver applies in this case. See, e.g., United States v.
28   Kelbch, 2021 WL 96242, at *2 (D. Nev. Jan. 7, 2021).

                                            3
      Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 4 of 8


 1   the district court of jurisdiction); United States v. Burleson,

 2   2020 WL 4218317, at *1 (July 23, 2020) (unpublished disposition)

 3   (same); Espinoza, 2020 WL 2844542, at *1 (same); United States v.

 4   Moore, 954 F.3d 1322, 1332 (11th Cir. 2020); United States v.

 5   Hobbs, 953 F.3d 853, 856 (6th Cir. 2020); United States v. Balde,

 6   943 F.3d 73, 88-92 (2d Cir. 2019); United States v. Burghardt, 939

 7   F.3d 397, 402 (1st Cir. 2019). Cf. United States v. Singh, 979

 8   F.3d 697, 730 (9th Cir. 2020) (on direct appeal, reviewing omission

 9   of Rehaif element from indictment for plain error). The indictment

10   otherwise sufficiently states a criminal offense: possession of a

11   firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

12           Moreover, to the extent they are not otherwise waived, Ohm’s

13   claims are procedurally defaulted.

14           “If a criminal defendant could have raised a claim of error

15   on   direct     appeal   but      nonetheless     failed   to   do   so,   he   must

16   demonstrate” either “cause excusing his procedural default, and

17   actual prejudice resulting from the claim of error,” United States

18   v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993), or that he is

19   actually innocent of the offense, Bousley v. United States, 523

20   U.S. 614, 622 (1998). “[C]ause for a procedural default on appeal

21   ordinarily      requires      a    showing   of    some    external    impediment

22   preventing counsel from constructing or raising the claim.” Murray

23   v. Carrier, 477 U.S. 478, 492 (1986). Actual prejudice “requires

24   the petitioner to establish ‘not merely that the errors at ...

25   trial created a possibility of prejudice, but that they worked to

26   his actual and substantial disadvantage, infecting his entire

27   trial    with   error    of    constitutional      dimensions.’”      Bradford   v.

28


                                              4
         Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 5 of 8


 1   Davis,      923    F.3d   599,   613   (9th   Cir.   2019)   (internal   citation

 2   omitted).

 3             Ohm could have raised his claims on direct appeal but did not

 4   do so. They are therefore procedurally defaulted. It is unnecessary

 5   to resolve whether Ohm can demonstrate cause for the default,

 6   because even if he could, he cannot demonstrate prejudice. 3

 7             Ohm committed the instant offense after receiving a five-year

 8   sentence for battery with a deadly weapon and a twelve- to thirty-

 9   months sentence for possession of a firearm by an ex-felon. (PSR

10   ¶¶ 32 & 45). Further, Ohm acknowledged in his plea agreement that

11   he had been previously convicted of a felony. (ECF No. 16 at 3-

12   5). Finally, and most importantly, Ohm acknowledged during his

13   plea colloquy both that he possessed the firearm after having

14   sustained a prior felony conviction and that he was aware at the

15   time of his offense that he was not allowed to possess a firearm.

16   In light of Ohm’s admissions that he knew he was a convicted felon

17   and that he was prohibited from possessing firearms, combined with

18   his criminal history, the court is not persuaded that the outcome

19   of the proceedings would have been any different had the grand

20   jury been presented with, and the indictment had alleged, the

21   Rehaif element. He thus suffered no prejudice from the omission of

22   the Rehaif element. 4

23             Ohm argues that he suffered prejudice because he was convicted

24   by    a    court   lacking   jurisdiction.      For   the    reasons   previously

25

26   3   Ohm does not argue actual innocence.
27   4
      To the extent Ohm has asserted an effective assistance of counsel
     claim, the claim fails on the same grounds.
28


                                               5
      Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 6 of 8


 1   discussed, this argument is without merit because the errors Ohm

 2   complains of did not deprive the court of jurisdiction.

 3         Ohm     alternatively      argues       that    he   is    not     required     to

 4   demonstrate prejudice to obtain relief because the omission is

 5   structural error.

 6         “[C]ertain errors, termed structural errors, might affect

 7   substantial     rights     regardless     of     their     actual      impact    on   an

 8   appellant’s trial.” United States v. Marcus, 560 U.S. 258, 263

 9   (2010)      (internal     punctuation     and        citations     omitted).      Thus,

10   structural error “warrant[s] habeas relief without a showing of

11   specific prejudice.” United States v. Withers, 638 F.3d 1055, 1063–

12   64 (9th Cir. 2011). “But structural errors are a very limited class

13   of   errors    that     affect   the   framework       within    which     the   trial

14   proceeds, such that it is often difficult to assess the effect of

15   the error.” Marcus, 560 U.S. at 263 (internal punctuation and

16   citations omitted). Cases in which the Supreme Court has found

17   structural error include total deprivation of counsel, lack of an

18   impartial trial judge, violation of the right to a public trial

19   and an erroneous reasonable-doubt instruction. See id. (discussing

20   cases). In contrast, errors that have been found to be non-

21   structural     include     where   the    court       instructed    on    an    invalid

22   alternative theory of guilt, gave an instruction omitting an

23   element of the offense, or erroneously instructed the jury on an

24   element. Id. at 264 (discussing cases).

25         The Ninth Circuit has not yet addressed in a published opinion

26   whether omission of the Rehaif element from the indictment is

27   structural error. But it has held that the error is not structural

28   in at least one unpublished decision. See United States v. Jackson,


                                               6
         Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 7 of 8


 1   2020 WL 7624842, at *1 n.1 (9th Cir. Dec. 22, 2020). And the First,

 2   Third, Fifth, Seventh, Eighth, and Tenth Circuits have concluded

 3   that Rehaif errors are not structural. United States v. Patrone,

 4   985 F.3d 81, 86 (1st Cir. 2021); United States v. Nasir, 982 F.3d.

 5   144, 171 n.30 (3d Cir. Dec. 1, 2020); United States v. Lavalais,

 6   960 F.3d 180, 187 (5th Cir. 2020); United States v. Payne, 964

 7   F.3d 652, 657 (7th Cir. 2020); United United States v. Coleman,

 8   961 F.3d 1024, 1030 (8th Cir. 2020); States v. Trujillo, 960 F.3d

 9   1196, 1207 (10th Cir. 2020); see also United States v. Hill, 2020

10   WL    7258551,   at   *2   n.3   (3d   Cir.   Dec.   10,   2020)   (unpublished

11   disposition); United States v. Watson, 820 Fed. App’x 397, 400

12   (6th Cir. 2020) (unpublished disposition). But see United States

13   v. Gary, 954 F.3d 194, 206 (4th Cir. 2020). This court agrees with

14   the well-reasoned opinions of these courts and concludes that a

15   Rehaif error does not fall within the limited class of errors the

16   Supreme Court has found to be structural. 5

17          Finally, Ohm argues that Rehaif requires the government to

18   prove not only that he knew that he was a convicted felon but also

19   that     he    knew   he    was    barred     from    possessing      firearms.

20   Notwithstanding the fact that Ohm admitted to the court that he

21
     5 While there is some case law holding that defects in the
22   indictment are structural error, those cases apply only where the
     claim is timely raised. See, e.g., United States v. Du Bo, 186
23   F.3d 1177, 1179 & 1180 n.3 (9th Cir. 1999) (“We hold that, if
     properly challenged prior to trial, an indictment's complete
24   failure to recite an essential element of the charged offense is
     not a minor or technical flaw subject to harmless error analysis,
25   but a fatal flaw requiring dismissal of the indictment. . . .
     Untimely challenges to the sufficiency of an indictment are
26   reviewed under a more liberal standard.”). Ohm argues that he
     raised his argument at the earliest possible opportunity and so
27   the timeliness limitation does not apply. The court does not agree.
     Ohm could have challenged the indictment well before now. The claim
28   is not timely raised.

                                             7
      Case 3:20-cv-00360-HDM Document 2 Filed 03/29/21 Page 8 of 8


 1   knew he was barred from possessing a firearm, Ohm’s legal argument

 2   is also without merit. United States v. Singh, 979 F.3d 697, 727

 3   (9th Cir. 2020) (“[The defendant] contends that Rehaif requires

 4   the Government to prove he knew not only his status, but also that

 5   he knew his status prohibited him from owning a firearm. But this

 6   interpretation is not supported by Rehaif . . . .).

 7        Accordingly, because the claims raised in Ohm’s § 2255 motion

 8   are waived, procedurally defaulted and/or without merit, IT IS

 9   THEREFORE ORDERED that the motion to vacate, set aside or correct

10   sentence (ECF No. 28) is hereby DENIED.

11        IT IS FURTHER ORDERED that Ohm is DENIED a certificate of

12   appealability, as jurists of reason would not find the court’s

13   denial of the motion to be debatable or wrong.

14        The Clerk of Court shall enter final judgment accordingly.

15        IT IS SO ORDERED.

16        DATED: This 29th day of March, 2021.
17

18                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                         8
